Title: John Adams to Thomas Jefferson, [ca. 3–5] July 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy ca. 3–5 July 1813
          Correspondences! The Letters of Bernard and Hutchinson, and Oliver and Paxton &c were detected and exposed before The Revolution. There are I doubt not, thousands of Letters, now in being, but Still concealed, from their Party to their Friends, which will, one day See the light. I have wondered for more than thirty years that So few have appeared: and have constantly expected that a Tory History of the
			 Rise and progress of the Revolution would appear. And wished it. I would give more for it than for
			 Marshall,
			 Gordon
			 Ramsay and all the rest. Private
			 Letters of all Parties will be found analogous to the Newspapers Pamphlets and Historians of the Times.
			 Gordon’s and Marshall’s Histories were written to make money: and fashioned and finished; to sell high in the London Market.
			 I Should expect to find more Truth in a History written
			 by Hutchinson, Oliver or Sewell. And I doubt not, Such Histories will one day appear.
			 Marshall’s is a Mausolœum, 100 feet Square at the base, and 200 feet high. It will be as durable, as the monuments of the Washington benevolent Societies. your Character in History may be easily foreseen.
			 your Administration, will be quoted by Philosophers, as a model, of
			 profound Wisdom; by
			 Politicians, as weak,
			 Superficial and Short Sighted. Mine,
			 like Popes Woman will have no Character at all.
			 The impious Idolatry to Washington, destroyed all Character. His Legacy of Ministers, was not the worst part of the Tradgedy.
			 Though by his own express confession to me, and
			 by Pickerings confession to the World, in his Letters to Sullivan: two of them, at least were fastened upon him by Necessity, because he could get no other. The Truth is,
			 Hamiltons Influence over him was So well known, that no Man fit for the Office of State or War would accept either. He
			 was driven to the Necessity, of appointing Such as would accept.
			 And this necessity was, in my opinion the real Cause, of his retirement
			 from
			 Office. for you may depend
			 upon it, that retirement was not voluntary.
          My Friend! you and I have passed our Lives, in Serious Times. I know not whether We have ever Seen any moments more Serious than the present. The Northern States are now retaliating, upon the Southern States, their conduct from 1797 to 1800. It is a mortification to me, to See how Servile Mimicks they are. Their Newspapers, Pamphlets, hand Bills, and their Legislative Proceedings, are copied from the Examples Sett them, especially by Virginia and Kentucky. I know not which Party has the most unblushing Front, the most lying Tongue, or the most impudent and insolent not to Say the most Seditious and rebellious Pen.
          If you desire explanations on any of the Points in this Letter you Shall have them. This Correspondence I hope will be concealed as long as Hutchinsons and Olivers. But
			 I Should have no personal objection to the Publication
			 of it
			 in the national Intelligencer. I am, and
			 Shall be for Life
          your FriendJohn Adams
        